Citation Nr: 1014893	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-34 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a kidney 
disability.

5.  Entitlement to service connection for a respiratory 
disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a heart disability, 
to include coronary artery disease.




REPRESENTATION

Appellant represented by:	David F. Law, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served as a member of the Alabama Army National 
Guard from August 1963 to August 1986 and from January 1989 
to January 1996, including multiple periods of active duty 
for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In January 2010, the Veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge, who granted the Veteran's motion to hold 
the record open an additional 60 days to submit additional 
evidence in support of his appeal.  Since that time, he has 
submitted additional clinical evidence with respect to his 
respiratory claim.  The 60-day period has now expired, and 
appellate review may proceed. 

The Board acknowledges that the Veteran previously filed a 
claim for service connection for asthma and allergies, which 
was denied in a June 1995 rating decision that became final 
because he did not perfect a timely appeal.  However, his 
current service connection claim for a respiratory disability 
involves conditions (chronic obstructive pulmonary disorder 
(COPD), bronchitis, asbestos, and emphysema) that are 
distinct from the diagnosed asthma and allergies for which 
service connection was previously denied.  Claims that are 
based upon distinctly diagnosed diseases or injuries should 
be considered distinct claims for the purposes of 38 U.S.C.A. 
§ 7104(b) (West 2002); Boggs v. Peake, 520 F.3d. 1330, 1336 
(Fed. Cir. 2009).  Accordingly, the Board finds that the 
Veteran's current respiratory claim is most accurately 
characterized as a service connection claim.

The Veteran has submitted a December 1998 Social Security 
Administration (SSA) decision and related records showing 
that he has been unable to work since September 1, 1996, due 
to respiratory and other health problems.  In light of the 
actions taken below, the Board interprets those SSA records 
as raising an implicit claim of entitlement to a total 
disability rating based on individual unemployability due to 
a service-connected disability (TDIU).  As that claim has not 
been developed for appellate review, the Board refers it to 
the RO for appropriate action.

The issues of service connection for a respiratory 
disability, hypertension, and a heart disability are REMANDED 
to the RO.


FINDINGS OF FACT

1.  The Veteran's only qualifying active service for purposes 
of awarding VA disability benefits consisted of active duty 
training and inactive duty training in the Alabama Army 
National Guard.  

2.  The competent evidence of record does not demonstrate 
that the Veteran's currently diagnosed gastroesophageal 
reflux disease (GERD), gout, or diabetes was caused or 
aggravated during one or more periods of active duty training 
or inactive duty training in the Army National Guard.

3.  The competent evidence of record does not demonstrate 
that the Veteran has a currently diagnosed kidney disability 
that was caused or aggravated during one or more periods of 
active duty training or inactive duty training in the Army 
National Guard.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD, gout, and 
diabetes have not been met.  38 U.S.C.A. §§ 1110; 1131, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

2.  The criteria for service connection for a claimed kidney 
disability have not been met.  38 U.S.C.A. §§ 1110; 1131, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2009).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  Active duty training includes full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009). Inactive 
duty training is defined as duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).  
Therefore, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The definition 
of active duty also includes any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 (2009).  Presumptive periods do not apply to 
active duty training or inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

In determining whether service connection is warranted for 
any disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran's qualifying active service 
consisted entirely of active duty training and inactive duty 
training in the Army National Guard.  He now contends, in 
written statements and testimony before the Board and RO, 
that he suffers from diabetes mellitus, gout, GERD, and a 
kidney disability that were all caused or aggravated during 
one or more periods of active duty training or inactive duty 
training.  

The Veteran's private medical records reveal that in February 
1994, during his second period of service in the Army 
National Guard, he sought treatment for dyspepsia, dysphagia, 
headaches, and related symptoms that were found to be 
indicative of GERD.  He underwent an 
esophaghogastroduodenoscopy, which yielded clinical findings 
consistent with antritis and esophagitis.  The Veteran was 
prescribed antacids and told to follow up as needed.  No 
complications followed.  Significantly, that episode did not 
occur during a period of active duty training or inactive 
duty training.  Nor did the Veteran's private treating 
physician relate his GERD-like symptoms to any such period of 
qualifying active service.  

The record is otherwise negative for any complaints or 
clinical findings of gastrointestinal or esophageal problems 
prior to the Veteran's discharge from the National Guard.  
Nor is there any lay or medical evidence related to diabetes, 
gout, or kidney problems.  In the absence of any showing of 
reports, diagnoses, or treatment during any period of active 
duty training or inactive duty training, the Board finds that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b) (2009).  As chronicity in service has 
not been established, a showing of continuity of symptoms 
after discharge is required to support the Veteran's claims 
for service connection.  38 C.F.R. § 3.303(b) (2009).  

Private medical records dated in July 2001 reflect that the 
Veteran complained of foot pain and was diagnosed with gout.  
The medication he was prescribed to treat that condition 
aggravated his stomach, which led him to seek additional 
treatment later that month.  Thereafter, in January 2002 and 
March 2002, the Veteran was treated for abdominal pain 
associated with a stomach virus.  Subsequent private medical 
records dated in December 2002 show treatment for right knee 
pain and swelling.  The diagnosis was arthritis secondary to 
gout.  In March 2003, the Veteran was treated for symptoms of 
gas, stomach bloating, and abdominal discomfort, which were 
found to be consistent with a diagnosis of GERD. 

With respect to the diabetes claim, the Board observes that 
the Veteran's account of the onset of this disease varies.  
While in his March 2009 testimony before the RO, he asserted 
that his diabetes began during his second period of Army 
National Guard service in 1991, he subsequently testified 
before the Board that both it and the other disabilities on 
appeal arose only "a short time ago."

Private medical records dated in October 1999 reveal a 
history of glucose intolerance, but no evidence of an actual 
disability associated with that symptom.  The record 
thereafter shows that the Veteran was diagnosed with diabetes 
in November 2001 and has required periodic outpatient 
treatment and medication for the disease since that time.  
Significantly, however, no private or VA physician has 
related the Veteran's currently diagnosed diabetes to any 
period of active duty training or inactive duty training.  
Nor has a medical provider related the Veteran's GERD or gout 
symptoms to any such period of qualifying active service.

Next, with respect to the Veteran's claimed kidney disease, 
the Board observes that the first requirement for any service 
connection claim is evidence of a current disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Although the Veteran 
maintains that he developed kidney problems following his 
2003 prostate surgery, that account is not supported by 
evidence of record.  Specifically, his private medical 
records reflect treatment for prostatitis and epididymitis 
and indicate that, in December 2003, he underwent a 
colonoscopy and polyp removal.  However, his private and VA 
medical records are negative for any diagnoses or treatment 
related to the kidneys.  

Although the Board granted the Veteran's request to have the 
record held open for 60 days following his January 2010 
videoconference hearing, he has not submitted any medical 
records or other evidence to corroborate his claim that he 
currently suffers from a kidney disability.  Nor has he 
provided any information that would enable VA to obtain such 
evidence on his behalf, despite receiving correspondence from 
the RO requesting that he submit additional information to 
support his claims,  Consequently, any information that may 
have been elicited in support of the Veteran's claim has not 
been not obtained because of the his failure to cooperate.  
The duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a claimant wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

For the foregoing reasons, the Board finds that the evidence 
of record preponderates against a finding that the Veteran 
has a currently diagnosed kidney disability and that his 
claim for service connection for that disability must 
therefore be denied.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Even if the weight of the competent evidence showed 
that the Veteran had a current kidney disability, however, 
service connection would still not be warranted absent a 
showing that such condition was related to one or more of his 
periods of active duty training or inactive duty training.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  That has not been shown here.

Nor is there any competent evidence showing that the 
Veteran's GERD, gout, or diabetes was caused or aggravated 
during a period of qualifying active service.  None of the 
Veteran's service, VA, or private medical providers has 
opined as to such a relationship.  

The Board recognizes that the Veteran was treated for GERD-
like symptoms during his second period of National Guard 
service.  However, that treatment did not occur during a 
period of active duty training or inactive duty training, and 
thus the Veteran is not entitled to service connection on a 
direct basis.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
Nor is he entitled to service connection on a presumptive 
basis as GERD is not a disability listed in 38 C.F.R. § 3.309 
and, even if it were, presumptive periods do not apply to 
active duty training or inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

Additionally, while the Veteran testified before the RO in 
March 2009 that his diabetes had its onset in 1991, that 
account is not supported by his own later statements or the 
other evidence of record, which is negative for any 
complaints or clinical findings of diabetes or gout for 
several years after his discharge from the National Guard.  
In view of the lengthy period without such complaints or 
clinical findings, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, as there is no evidence of complaints, diagnoses, 
treatment for GERD, gout, diabetes, or a kidney disability 
during a period of qualifying active service, the Board finds 
that VA examinations are not required with respect to those 
claims.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, 
as there is no evidence establishing a medical nexus or any 
relationship between GERD, gout, diabetes, or a kidney 
disability and the Veteran's active duty training or inactive 
duty training, service connection for those disabilities is 
not warranted.   Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board has considered the written statements and testimony 
of the Veteran indicating that he suffers from GERD, gout, 
diabetes, and kidney disease that are related to one or more 
periods of inactive duty training or inactive duty training.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142  F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about the 
symptoms that he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency must be distinguished, however, from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran does not have a currently diagnosed kidney 
disability and that his GERD, gout, and diabetes are not 
related to any period of active duty training or inactive 
duty training in the Army National Guard.  As the 
preponderance of the evidence is against the Veteran's claims 
for service connection, those claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and March 
2006, a rating decision in July 2004, and a statement of the 
case in September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  He has also been afforded the opportunity to 
testify at Board and RO hearings with respect to his claims.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for GERD is denied.

Service connection for gout is denied.

Service connection for diabetes mellitus is denied.

Service connection for a kidney disability is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims for service connection for a respiratory 
disability, hypertension, and coronary artery disease.  

The Veteran, in written statements and testimony before the 
Board and RO, contends that he currently suffers from 
histoplasmosis and related respiratory problems that were 
caused or aggravated during his periods of active duty 
training and inactive duty training.  Specifically, he 
asserts that while cleaning out a bunker in Panama during 
active duty training in January 1985, he was exposed to bat 
dung and other toxins, which made him severely ill and caused 
him to seek inpatient treatment for breathing difficulties 
and related health problems at Gorgas Army Hospital.  
Following his hospitalization there, the Veteran was 
reportedly transferred to an Army medical facility at Fort 
Benning, Georgia, where he was afforded additional treatment 
for respiratory problems caused by bat exposure.

Additionally, the Veteran asserts that his current 
respiratory problems are related to his exposure to asbestos 
while performing "brake work" and other truck repairs as a 
mechanic on active duty training at "a big maintenance 
shop" in Germany and at Camp Shelby, Mississippi, Fort 
Stewart, Georgia, and Anniston Army Depot, Alabama.  The 
Veteran testified that for many years, he volunteered for 
extra two-week periods of active duty training in the 
National Guard and thus incurred more in-service asbestos 
exposure than he otherwise would have.  He also asserts that 
he was exposed to respiratory hazards during "race riots" 
in the 1960s when his National Guard unit was activated. 

In support of his claim, the Veteran has submitted testimony 
from a fellow Army Guard service member indicating that 
"several people," including the Veteran, were exposed to 
bat dung and toxins in a bunker in Panama and became ill as a 
result.  That service member also testified that he had 
personal knowledge of the Veteran's chronic respiratory 
problems in the years following his January 1985 in-service 
hospitalization.  Additionally, another fellow Army Guard 
service member and long-time friend of the Veteran testified 
that asbestos was widely used in the maintenance shops in 
which they both served in the 1960s and 1970s.

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on such 
exposure.  M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  
Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  Specifically, VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The Board acknowledges that the RO took steps to develop the 
record in accordance with the above guidelines by requesting 
that the Veteran provide information regarding his employment 
history before and after his National Guard service, his 
cancer risk factors, and any other medical evidence directly 
relating any current respiratory disability to in-service 
asbestos exposure.  Thereafter, the Veteran provided lay 
evidence from a fellow National Guard member who served with 
him in Army maintenance shops supporting his contention that 
asbestos was widely used in those facilities.  However, he 
did not provide any medical evidence or other information 
regarding in-service asbestos exposure.  The Board observes 
that VA's duty to assist is not a one-way street; if an 
appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  VA is only required to 
obtain evidence that is adequately identified.  38 U.S.C.A. 
§ 5103A(b), (c) (2009).  Nevertheless, since this appeal is 
being remanded for other development, the Board finds that 
the Veteran should be afforded an additional opportunity to 
provide evidence substantiating his claim for service 
connection for a respiratory disability, to specifically 
include evidence of in-service asbestos exposure.

Here, the Veteran's personnel records establish that, during 
the majority of his 30 years of service in the National 
Guard, he served at least one, and often several, two-week 
periods of active duty training as a unit supply specialist 
and power general equipment repairman at various Army 
facilities.  Those personnel records do not specifically show 
that the Veteran was exposed to asbestos in the course of his 
duties.  However, the Veteran has submitted lay testimony 
indicating that asbestos was widely used in the facilities in 
which he worked.  Significantly, his SSA records also show 
that, during his period of service in the Army National 
Guard, he held civilian jobs (heavy equipment operator and 
pulpwooder) that carried a high likelihood of asbestos 
exposure.

The Veteran's National Guard service medical records show 
that on his August 1963 enlistment examination, no complaints 
or clinical findings were made with respect to shortness of 
breath, asthma, asbestosis, or other respiratory or asbestos-
related problems.  Subsequent National Guard service medical 
records reveal that, during multiple periods of active duty 
training in the 1970s and early 1980s, the Veteran sought 
treatment for asthma attacks and allergies.  Significantly, 
while on active duty training in Panama in mid-January 1985, 
he reported to sick call at an Army field station with 
complaints of a headache, runny nose, back pains, and muscle 
cramps.  The Veteran was diagnosed with sinusitis, for which 
he was prescribed medication and then released.  When his 
symptoms returned the following day, he was admitted to 
Gorgas Army Hospital, where he was diagnosed with and treated 
for sinusitis and other nonrespiratory problems, including 
back pain and essential hypertension.  The Veteran's symptoms 
were noted to gradually improve and he was released from the 
hospital after 72 hours, but referred for additional 
treatment upon his return to the United States.

The Veteran's claims folder is otherwise negative for any 
complaints or clinical findings of respiratory problems 
during any period of active duty training or inactive duty 
training.  His Army National Guard personnel records show 
that in July 1995, a Medical Duty Review Board found him 
medically unfit for retention due to chronic emphysema.  He 
was subsequently discharged in January 1996.  

VA and private medical records show that, both prior to and 
after his separation from the Army National Guard, the 
Veteran received extensive treatment for respiratory 
complaints, which were alternately diagnosed as COPD, 
bronchitis, asthma, and emphysema.  Additionally, the 
Veteran's private treating physicians noted his long history 
of exposure to asbestos and diagnosed him with asbestosis.  
His respiratory complaints, in particular his shortness of 
breath, were also related to his obesity.  It was further 
noted that the Veteran had been a casual smoker as a teenager 
and young adult, but had quit the habit in his early 20s.

In a written statement dated in January 2010, two of the 
Veteran's private treating physicians opined that his 
"exposure to bat dung and other toxins in the bunker in 
Panama had caused or worsened his current respiratory 
conditions."  The Board recognizes that the private 
physicians' statement suggests a nexus between the Veteran's 
respiratory problems and his period of active duty training.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, 
those private physicians did not provide a rationale for 
their opinion, which weighs against the probative value.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  Nor did those 
physicians indicate that their opinion was based on a review 
of the Veteran's claims folder.  Accordingly, the Board finds 
that their opinion, standing alone, is too speculative to 
warrant a grant of service connection.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  To ensure a thorough examination and 
evaluation, the Veteran's respiratory problems must be viewed 
in relation to its history.  38 C.F.R. § 4.1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination that addresses the etiology of his currently 
diagnosed respiratory disabilities.  While the Veteran has 
presented evidence linking those disabilities to in-service 
exposure to asbestos, bat dung, and other toxins, the record 
reveals that he also incurred asbestos exposure in his 
civilian employment and that his breathing problems have been 
tied to nonservice-related conditions such as obesity.  In 
light of the foregoing, the Board finds that, on remand, the 
Veteran should undergo a VA examination to determine whether 
any current respiratory disability is related to his reported 
exposure to asbestos, bat dung, and other toxins in January 
1985 or was otherwise caused or aggravated by any period of 
active duty training or inactive duty training.  

A remand is also warranted with respect to the Veteran's 
hypertension and heart disease claims.  The Veteran contends 
that those disabilities were caused or permanently aggravated 
during active duty training or, in the alternative, are 
related to the respiratory condition for which he is seeking 
service connection.  In light of his assertions, the Board 
considers his hypertension and heart disease claims to be 
inextricably intertwined with his pending respiratory claim.  
The appropriate remedy where a pending claim is inextricably 
intertwined with other claims is to remand the claim on 
appeal pending the adjudication of the inextricably 
intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Additionally, the Board observes that, on examination prior 
to his National Guard enlistment in August 1963, the Veteran 
did not report any history of high blood pressure or other 
cardiovascular problems and none was found on clinical 
evaluation.  He was diagnosed with essential hypertension on 
a March 1977 examination conducted while he was serving in 
the Army National Guard but not on active duty training or 
inactive duty training.  Subsequent service medical records 
indicate that the Veteran was treated for high blood pressure 
during his January 1985 hospitalization at Gorgas Army 
Hospital.  

The record thereafter shows that the Veteran sought periodic 
treatment for hypertension and chest pains throughout the 
remainder of his Army National Guard service.  Following his 
discharge, he suffered a heart attack in October 1999 and 
thereafter underwent a cardiac catheterization.  At that 
time, his private surgeon opined that the Veteran's beta 
blockers were contraindicated because of his severe pulmonary 
disease.  He has continued to require ongoing treatment for 
heart problems, diagnosed as coronary artery disease, and 
hypertension.

As the Veteran has not yet undergone a  VA examination to 
address the etiology of his hypertension and heart disease 
claims, he should be afforded one on remand.  38 C.F.R. 
§ 3.159(c)(4) (2009).  That VA examination should 
specifically address whether any currently diagnosed 
hypertension or coronary artery disease was caused or 
aggravated during a period of active duty or inactive duty 
training.  Additionally, if any respiratory disability is 
found to be related to a period of active or inactive duty 
training, the VA examiner should comment on whether that 
disability caused or aggravated the Veteran's hypertension or 
coronary artery disease.

Additionally, service medical records appear to be 
outstanding.  At his January 2010 videoconference hearing, 
the Veteran testified that while on active duty training in 
January 1985, he was treated for respiratory problems at 
Gorgas Army Hospital in Panama and then transferred for 
additional treatment at an Army hospital at Fort Benning, 
Georgia.  While medical records from Gorgas Army Hospital 
have been associated with the claims folder, it does not 
appear that any records from Fort Benning have yet been 
obtained.  Because these outstanding service medical records 
are relevant to the Veteran's respiratory claim, additional 
efforts to obtain them should be made on remand.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, the Board acknowledges that the aforementioned July 
1995 Medical Duty Review Board statement, recommending that 
the Veteran be separated from the Army National Guard due to 
chronic emphysema, and the January 2010 nexus opinion from 
the Veteran's private physicians, were submitted directly to 
the Board and have not yet been considered by the RO.  The 
Veteran has not submitted a waiver of initial RO review with 
respect to that additional evidence.  38 C.F.R. §§ 19.37, 
20.1304 (2009).  VA regulations prohibit the Board from 
considering additional pertinent evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the Veteran's waiver.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges 
that it has reviewed the newly received evidence, it has done 
so solely for the purpose of remanding the claim, a 
determination that is favorable to the Veteran.  38 C.F.R. §§ 
19.9, 20.1304(c) (2009).  Accordingly, to ensure that VA has 
met its duty to assist and to ensure full compliance with due 
process requirements, the Board finds that on remand the 
Veteran's claim for service connection for a respiratory 
disability should be reviewed with consideration of all 
evidence received since the last RO adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder any service medical records showing 
treatment at the Army hospital at Fort 
Benning, Georgia, during January and 
February 1985.  All attempts to obtain 
those records should be noted in the 
claims folder, and the Veteran and his 
attorney should be notified of any 
unsuccessful efforts.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any current 
respiratory disability and any current 
hypertension, coronary artery disease, or 
other heart disability.  The claims folder 
should be reviewed by the examiner, and 
the examination report should reflect that 
review.  All findings and conclusions 
should be supported by a rationale, and 
the examiner should reconcile the opinion 
with all other evidence of record, 
including the assertions of the Veteran 
and his fellow Army National Guard members 
regarding his exposure to asbestos, bat 
dung, and other toxins during periods of 
active duty training and inactive duty 
training; his National Guard personnel 
records showing his respective dates of 
active duty and inactive duty training; 
his National Guard service medical records 
showing treatment for sinusitis and 
hypertension during a period of active 
duty training in January 1985; and his 
extensive treatment, both during and after 
his discharge from the National Guard, for 
respiratory and heart problems.  
Additionally, the VA examiner should 
expressly consider the October 1999 
private surgeon's finding of a link 
between the Veteran's heart condition and 
his pulmonary disease and the February 
2010 opinion of his private treating 
physicians indicating that his respiratory 
problems were caused or aggravated by in-
service bat exposure.  The VA examiner 
should also take into account the 
Veteran's brief history of casual smoking, 
his civilian asbestos exposure, and the 
private physician's statement linking the 
Veteran's shortness of breath to obesity.  
Specifically, the VA examiner should 
address the following questions:

a)  Is it at least as likely as not (50 
percent or greater probability) that 
any current respiratory disability was 
caused or aggravated beyond its natural 
progression by the Veteran's reported 
exposure to bat dung and other toxins 
during a period of active duty training 
in January 1985?

b)  Is it at least as likely as not (50 
percent or greater probability) that 
any current respiratory disability is 
related to exposure to asbestos during 
any period of active duty training or 
inactive duty training?

c)  Is it at least as likely as not (50 
percent or greater probability) that 
any current respiratory disability was 
otherwise caused or aggravated beyond 
its natural progression during any 
period of active duty training or 
inactive duty training?

d)  Is it at least as likely as not 
that the Veteran's currently diagnosed 
hypertension is related to any 
respiratory disability found to be 
caused or aggravated by any aspect of 
his active duty training or inactive 
duty training?

e)  Is it at least as likely as not 
that the Veteran's hypertension was 
otherwise caused or aggravated beyond 
its natural progression during any 
period of active duty training or 
inactive duty training?

f)  Is it at least as likely as not 
that the Veteran's coronary artery 
disease, or any other currently 
diagnosed heart disability, is related 
to any respiratory disability found to 
be caused or aggravated by any aspect 
of his active duty training or inactive 
duty training?

g)  Is it at least as likely as not 
that the Veteran's coronary artery 
disease or other currently diagnosed 
heart disability was otherwise caused 
or aggravated beyond its natural 
progression during any period of active 
duty training or inactive duty 
training?

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate period for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


